J-S23046-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

IN THE INTEREST OF: D.S.M., A : IN THE SUPERIOR COURT OF
MINOR a/k/a D.M., A MINOR : PENNSYLVANIA

APPEAL OF: G.T., MOTHER

No. 809 EDA 2021

Appeal from the Order Entered April 14, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-DP-0000529-2019

IN THE INTEREST OF: D.S.M., A : IN THE SUPERIOR COURT OF
MINOR, a/k/a D.M., A MINOR : PENNSYLVANIA

APPEAL OF: G.T., MOTHER

No. 813 EDA 2021

Appeal from the Order Entered March 26, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-AP-0000077-2021

IN THE INTEREST OF: D.D.M.,A : IN THE SUPERIOR COURT OF
MINOR, a/k/a/ D.M., A MINOR : PENNSYLVANIA

APPEAL OF: G.T., MOTHER

No. 814 EDA 2021

Appeal from the Order Entered April 14, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-DP-0000527-2019

IN THE INTEREST OF: D.D.M., A : IN THE SUPERIOR COURT OF
MINOR, a/k/a D.M., A MINOR : PENNSYLVANIA
J-S23046-21

APPEAL OF: G.T., MOTHER

No. 815 EDA 2021

Appeal from the Order Entered March 26, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-AP-0000075-2021

IN THE INTEREST OF: D.R.M., A : IN THE SUPERIOR COURT OF
MINOR, a/k/a D.M., A MINOR : PENNSYLVANIA

APPEAL OF: G.T., MOTHER

No. 816 EDA 2021

Appeal from the Order Entered April 14, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-DP-0000528-2019

IN THE INTEREST OF: D.R.M., A : IN THE SUPERIOR COURT OF
MINOR, a/k/a D.M., A MINOR : PENNSYLVANIA

APPEAL OF: G.T., MOTHER

No. 817 EDA 2021

Appeal from the Order Entered March 26, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-AP-0000076-2021

BEFORE: LAZARUS, J., KUNSELMAN, J., and COLINS, J.*

 

“ Retired Senior Judge assigned to the Superior Court.

-2?-
J-S23046-21

MEMORANDUM BY LAZARUS, J.: Filed: December 23, 2021
G.T. (Mother) appeals from the orders changing the permanency goal
from reunification to adoption pursuant to 42 Pa.C.S.A. § 6351, and the
decrees involuntarily terminating her parental rights! to her three children
pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8) and (b).2. Upon review, we
find no abuse of discretion with respect to the change of goal orders and we
agree with the trial court’s finding that the Department of Human Services
(DHS) established by clear and convincing evidence that termination was in
the children’s best interests. We rely upon the trial court’s opinion, authored
by the Honorable Joseph L. Fernandes, to affirm the orders and decrees.
Mother and D.M., Sr. (Father),? are the parents of three minor children:
D.D.M. (born 9/16), D.R.M. (born 3/15), and D.S.M. (born 5/14) (Children).
Following is an abbreviated timeline of the procedural and factual history of

this case:

 

1 This Court consolidated the appeals by order dated July 8, 2021. See
Pa.R.A.P. 513.

2 Mother has filed separate notices of appeal for each order in compliance with
the Pennsylvania Supreme Court’s decision in Commonwealth v. Walker,
185 A.3d 969 (Pa. 2018). See Pa.R.A.P. 341(b). In Walker, the Court
clarified that “the proper practice under Rule 341(a) is to file separate appeals
from an order that resolves issues arising on more than one docket. The failure
to do so requires the appellate court to quash the appeal.” Id. at 977. See
also In the Matter of M.P., 204 A.3d 976, 981 (Pa. Super. 2019).

3 Father’s related appeals are docketed at Nos. 753-755 EDA 2021, No. 757
EDA 2021, No. 760 EDA 2021, and No. 762 EDA 2021. We have disposed of
those appeals separately, at J-S23001-21.

-3-
J-S23046-21

March 26, 2019: DHS became involved with this family when a
General Protective Services (GPS) report alleged Children were
being neglected by their parents; that the home was dirty,
malodorous, in generally poor condition, in need of several
repairs, had potentially illegally utility connections, was possibly
being resided in illegally, and lacked appropriate sleeping
arrangement and food; that Father smoked marijuana and sold
the family’s Supplemental Nutritional Assistance Program (SNAP)
benefits to purchase drugs; that neither of the [p]arents paid rent;
that Mother did not change [D.D.M.’s] diaper in a timely manner;
that the Children did not attend day care; that [D.S.M.] had
developmental delays and a possible speech impediment; that
both Parents were unemployed; that Mother received Department
of Public Welfare (DPW) benefits; that Father suffered from
untreated bipolar disorder; that two additional adults resided in
the home; and that the family required a higher level of care than
community-based Family Empowerment Services (FES) could
provide. Report determined to be valid.

March 28, 2019: DHS visited the home and observed that:
exterior of home was in poor condition; a first-floor window was
covered with plywood; front door did not have an operable lock;
ceiling was leaking and unstable; leak had caused water damage
to the walls; there was a hole in the floor; a rear window had a
broken glass pane filled with clothing; the refrigerator was
covered in mold, contained no food, and was inoperable; only 3-
4 cans of food sat in the kitchen cabinets; the kitchen sink had no
water connection; Children slept on old cushions on the floor; and
home was cluttered with trash, clothing and animal feces. DHS
informed Mother that the home was not appropriate for Children
and asked if there were any family resources who could care for
them while repairs were completed. Father arrived home, became
irate and verbally threatened DHS. Father attempted to enter
DHS’s vehicle but was restrained by neighbors. DHS contacted
the Philadelphia Police, who were dispatched to the home.
Children’s Paternal Grandmother arrived at the home and stated
she would be able to temporarily care for the Children, but that
they could not stay on an extended basis because she lived in a
senior living facility. DHS developed a one-night safety plan for
the Children, where they would reside with Paternal Grandmother.

March 29, 2019: DHS investigated other family members for
possible kinship placement and ultimately determined a Family
Friend as a possible resource. Family Friend’s home, upon
investigation, had all operable utilities, ample space and food, and

-4-
J-S23046-21

appropriate sleeping arrangements for each of the Children.
Family Friend was willing and able to care for Children. DHS
completed criminal and ChildLine clearances for Family Friend and
household members and obtained an Order of Protective Custody
(OPC) for Children and placed them with Family Friend.

April 1, 2019: Court held shelter care hearing. Mother was
referred to Behavioral Health System (BHS) for consult and
evaluation.

April 9, 2019: Children were adjudicated dependent based on
present inability to provide proper parental care and control and
committed to DHS custody. Mother was referred to Achieving
Reunification Center (ARC) for appropriate services, including
housing.

May 10, 2019: Community Umbrella Agency (CUA) held initial
single case plan (SCP) meeting. Mother did not participate. Each
child’s goal was listed as reunification. Mother’s objectives were:
comply with needed services and court orders; attend BHS for
mental health evaluation and comply with recommendations;
comply with ARC for parenting education and housing assistance;
and, attend supervised visitation with Children.

June 26, 2019: Court held review hearing. Mother did not
attend. Children were ordered to remain in Family Friend’s home,
and kinship care had been implemented.

July 30, 2019: Court held permanency review hearing. Mother
did not attend. Court found Mother had not been attending ARC,
nor her ordered BHS evaluation. Mother had visited Children three
times since placement. Mother was again referred to ARC for
services, and to BHS for consultations and evaluation. Court
ordered visitation remain supervised in the Family Friend’s
(kinship) home, with addition of CUA supervising once per month.

October 22, 2019: Court held permanency review hearing.
Mother did not attend. Mother was ordered to continue ARC.
Children remained as committed and placed and visitation
changed to weekly, supervised visits at DHS.
J-S23046-21

February 18, 2020: Court held review hearing. Mother did not
attend. Children ordered to remain as committed and placed.
Court ordered guardian ad litem (GAL) be appointed for children.*

July 28, 2020: Court held permanency review hearing. Mother
attended. Mother found minimally compliant. Mother was again
referred to BHS for consultation and evaluation, and again ordered
to attend parenting education through ARC. Court ordered CUA
to assist Mother with housing, attending workshops at ARC, and
ensuring Mother participated in SCP meeting. Visitation
supervised virtual due to COVID-19 pandemic, to be changed to
bi-weekly supervised two-hour visit in the community after
pandemic restrictions were lifted. Court also ordered CUA explore
voluntary relinquishment with Mother. All Children received
trauma therapy.

September 21, 2020: Mother participated in psychological tele-
evaluation. Mother was diagnosed with adjustment disorder with
mixed anxiety and depressed mood, and persistent depressive
disorder. Recommendations including weekly outpatient therapy
and monitoring for need for psychotropic medication.

December 15, 2020: Court held permanency review hearing.
Mother attended hearing. Court found Mother minimally
compliant with SCP, moderate progress made toward alleviating
circumstances necessitating Children’s placement. Mother and
Father refused to disclose current address. The court again
referred Mother to BHS and ordered her to provide proof of
employment or benefits received. Bi-weekly supervised visitation
at DHS continued. Court appointed legal counsel for Children.
See supra at n. 4.

January 6, 2021: SCP revised. Two of the three children’s
permanency goals changed to adoption; remaining child’s
alternate/concurrent goal identified as adoption. Mother's

 

4 The trial court appointed Lisa Visco, Esquire, as GAL and Terry Blynn,
Esquire, as legal counsel for Children. See N.T. Termination Hearing,
3/26/21, at 4; see also 23 Pa.C.S.A. § 2313(a) (children have statutory right
to counsel in contested involuntary termination proceedings) and In re K.R.,
200 A.3d 969 (Pa. Super. 2018) (en banc), but see In Re: T.S., E.S., 192
A.3d 1080, 1092 (Pa. 2018) (“During contested termination-of-parental-right
proceedings, where there is no conflict between a child’s legal and best
interests, an attorney-guardian ad /item representing the child’s best interests
can also represent the child’s legal interests.”).

-6-
J-S23046-21

objectives included: complying with needed services and court
orders; attending BHS~ evaluation and complying’ with
recommendation; complying with ARC for parenting and housing
assistance; attending supervised visitation/virtual visitation with
Children; and, continuing attendance a Men and Women of
Excellence for therapy.

February 12, 2021: DHS filed petitions to involuntarily terminate
Mother’s parental rights and change all Children’s goals to
adoption.

Trial Court Opinion, 5/17/20, at 2-5.

On March 26, 2021, the court held a goal change/termination hearing.
Mother and Father were both present, with counsel, as were Children’s GAL
and legal counsel. Mother did not testify.

Following the hearing, the court entered orders changing the goal to
adoption for all Children and final decrees terminating Mother’s parental rights
to Children pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b) of
the Adoption Act.° Mother timely filed the instant appeal. Both Mother and
the trial court complied with Pa.R.A.P. 1925. Mother raises the following

issues for our review:

1. Whether the trial court erred by terminating the parental rights
of [Mjother pursuant to 23 Pa.C.S.A. § 2511(a)(1) without
clear and convincing evidence of [M]other’s intent to relinquish
her parental claim or refusal to perform her parental duties?

2. Whether the trial court erred by terminating the parental rights
of [Mjother pursuant to 23 Pa.C.S.A. § 2511(a)(2) without
clear and convincing evidence of [M]other’s present incapacity
to perform parental duties?

 

5 23 Pa.C.S.A. §§ 2101-2938.
J-S23046-21

3. Whether the trial court erred by terminating the parental rights
of [Mjother pursuant to 23 Pa.C.S.A. § 2511(a)(5) without
clear and convincing evidence to prove that reasonable efforts
were made by [DHS] to provide [M]other with additional
services and that the conditions that led to placement of the
[Children] continue to exist?

4. Whether the trial court erred by terminating the parental rights
of [Mjother pursuant to 23 Pa.C.S.A. § 2511(a)(8) without
clear and convincing evidence that the conditions that led to
placement of the [Children] continue to exist when [M]other
presented evidence of compliance with the goals and objectives
of her family service plan?

5. Whether the trial court erred by terminating the parental rights
of [Mjother pursuant to 23 Pa.C.S.A. § 2511(b) without clear
and convincing evidence that there is no parental bond
between [M]Jother and [Children] and termination would serve
the best interest[s] of [Children]?

Appellant’s (Termination) Brief, at 7.

1. Whether the trial court erred by changing the permanency
goal to adoption pursuant to 42 Pa.C.S.A. § 6351 without
clear and convincing evidence that adoption is in the
[Children’s] best interest[s]?

2. Whether the trial court erred by hanging the permanency
goal to adoption pursuant to 42 Pa.C.S.A. § 6351 without
clear and convincing evidence of reasonable efforts made by
[DHS] to reunify the [Children] with [M]Jother?

3. Whether the trial court erred by changing the permanency
goal to adoption in contravention of the mandate of 42
Pa.C.S.A. § 6302 to preserve the unity of the family
whenever possible?

Appellant’s (Goal Change) Brief, at 7.
Our standard of review in cases involving the termination of parental

rights is well-settled:
J-S23046-21

[It] requires appellate courts to accept the findings of fact and
credibility determinations of the trial court if they are supported
by the record. If the factual findings are supported, appellate
courts review to determine if the trial court made an error of law
or abused its discretion. A decision may be reversed for an abuse
of discretion only upon demonstration of manifest
unreasonableness, partiality, prejudice, bias, or ill-will. The trial
court’s decision [] should not be reversed merely because the
record would support a different result. We have previously
emphasized our deference to trial courts[, which] often have first-
hand observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks
omitted). The termination of parental rights is governed by section 2511 of
the Adoption Act, which requires a two-step analysis. First, the party seeking
termination must prove by clear and convincing evidence that the parent’s
conduct meets at least one of the grounds for termination set forth in section
2511(a). In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007).

Here, the court found termination was appropriate on the following

grounds:

(2) The repeated and continued incapacity, abuse, neglect or
refusal of the parent has caused the child to be without essential
parental care, control or subsistence necessary for his physical or
mental well-being and the conditions and causes of the incapacity,
abuse, neglect or refusal cannot or will not be remedied by the
parent.

KOK OK

(5) The child has been removed from the care of the parent by
the court or under a voluntary agreement with an agency for a
period of at least six months, the conditions which led to the
removal or placement of the child continue to exist, the parent
cannot or will not remedy those conditions within a reasonable
period of time, the services or assistance reasonably available to
the parent are not likely to remedy the conditions which led to the
removal or placement of the child within a reasonable period of

-9-
J-S23046-21

time and termination of the parental rights would best serve the
needs and welfare of the child.

KOK OK

(8) The child has been removed from the care of the parent by
the court or under a voluntary agreement with an agency, 12
months or more have elapsed from the date of removal or
placement, the conditions which led to the removal or placement
of the child continue to exist and termination of parental rights
would best serve the needs and welfare of the child.

KOK OK

(b) Other considerations. — The court in terminating the rights of
a parent shall give primary consideration to the developmental,
physical and emotional needs and welfare of the child. The rights
of a parent shall not be terminated solely on the basis of
environmental factors such as inadequate housing, furnishings,
income, clothing and medical care if found to be beyond the
control of the parent. With respect to any petition filed pursuant
to subsection (a)(1), (6) or (8), the court shall not consider any
efforts by the parent to remedy the conditions described therein
which are first initiated subsequent to the giving of notice of the
filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(2), (5), (8), and (b).

After our review, we conclude DHS proved by clear and convincing
evidence that the statutory grounds for termination under section 2511(a)(2)
were met.®

DHS obtained protective custody of Children in March of 2019 due to
inadequate food and shelter, general safety concerns, and concerns about

parents’ substance abuse and mental health. CUA caseworker Tiffany Wilson

 

6 We may affirm the court’s termination order under any single subsection of
section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004);
In re J.E., 745 A.2d 1250 (Pa. Super. 2000).

-10-
J-S23046-21

testified there was no food in the house, and that there was mold in the
refrigerator and in the sink. N.T. Goal Change/Termination Hearing, supra at
10. “It was a squatter house. There was a hole in the roof, so water was
leaking in.” Id. Wilson testified that Children, who ranged in age from four
to six, were not up to date with medical or dental care and were not enrolled
in school. Id. at 11. The Children have remained in DHS protective custody
since March 2019 and were placed with Family Friend (foster parent). At the
time of the termination hearing, Children had been with foster parent for
approximately two years. Id. at 13.

CUA Caseworker Wilson testified that Children look to foster parent (who
they refer to as “Mom-mom”) to meet their basic needs, that they are safe,
and that they have a healthy, parental bond with foster parent. Id, at 36-49.
Additionally, she stressed that Children are thriving:

I’ve been on the case since day one. I’ve met the children They

could barely form sentences and that is -[D.S.M., the oldest

child,] couldn’t [] form a full sentence. [He] has conversations

with me now. He pays attention in school. I mistakenly thought

he was autistic because of this lack of communication[,] and I was

wrong. I was gratefully wrong. But it was just the neglect. The

progress these children have made in [foster parent’s] home, to
me, is extraordinary.

Id. at 50 (emphasis added).
Forensic Social Worker Roya Paller interviewed Children and testified
that each of them “want their forever home to be [with] Mom-mom[.]” Id.

at 101. Tito Valdez, City Solicitor, testified on behalf of DHS. Valdez

-1i-
J-S23046-21

emphasized that Children have been in DHS custody since March of 2019, but

noted:

This is not a case where we’re alleging or believe in any way that
[Father] or [Mother] do not love their children. We believe
sincerely that they do love them. But, unfortunately, there were
a set of dependency issues that existed in March 2019, that have
not sufficiently been addressed. At this juncture, the testimony
from the social worker that’s been on the case since the case
opened, Your Honor, I believe - I would submit to the court was
beyond credible, is that she would not be in a position to even
recommend unsupervised visitation, let alone reunification,
particularly given that we, [] still do not know where the parents
reside. There are [] outstanding PCEs. And there has been some
engagement since the last court date because there was a matter-
of-fact conversation about voluntary relinquishments of parents
rights. But at this juncture, the status of those objectives are
pending because the parents chose not to engage in the services,
since they’ve been ordered by this court and . . . recommended
by CUA in the single case plan since the case opened. That’s a
choice they made. And, unfortunately, the dependency issues
remain, and these children deserve permanency. They deserve
stability. They deserve a parent and caregiver that understands
that parenting isn’t something that can be held in abeyance, and
the beauty of this case is that they have that in [foster parent].

Id. at 105-06.

Under Section 2511(a)(2), it must be established that there has been
repeated and continued incapacity, abuse, neglect, or refusal which has
caused the child to be without essential parental care, control, or subsistence,
and that the causes of this incapacity, abuse, neglect, or refusal cannot or will
not be remedied. In re Adoption of J.J., 515 A.2d 883, 889 (Pa. 1986).
Mother argues there is no clear and convincing evidence establishing her

incapacity, and she contends all the conditions that contributed to the neglect

-12-
J-S23046-21

of the Children have been remedied. Appellant’s Brief, at 10. This argument
is belied by the record.

The record establishes that, at the time of the hearing, Mother still had
not completed her SCP objectives. Although Mother did avail herself of a BHS
evaluation, this did not occur until eighteen months into the life of the case.
N.T. Goal Change/Termination Hearing, supra at 31, 73. CUA Case Manager
Wilson testified that she could not recommend unsupervised visitation or
reunification due to Mother’s unresolved mental health issues. Mother was
diagnosed with adjustment disorder, mixed with depressive disorder and
anxiety, id, at 32, and it was recommended Mother attend individual therapy
and that the therapist determine whether medication was warranted. Id. at
32. However, Mother did not continue with treatment past the intake
appointment. Id. Wilson also testified that she did observe an improvement
in Mother’s compliance, but this did not occur until nearly two years into the
case, in fact, just two months prior to the termination hearing. Id. at 30.
Mother’s belated efforts were insufficient to justify continued uncertainty for
Children. When a child is placed in foster care, the parent has an affirmative
duty to work toward the child’s return. In re Julissa O., 746 A.2d 1137,
1141 (Pa. Super. 2000). Moreover, this “affirmative duty,” requires the parent
to demonstrate willingness to cooperate with the agency to obtain the
rehabilitative services necessary for the performance of parental duties and
responsibilities. Id. Notably, Mother never progressed beyond bi-weekly

supervised visitation, and her consistency with visitation was approximately

-13-
J-S23046-21

65% throughout the life of the case. N.T. Termination/Goal Change Hearing,
supra at 33, 70. Finally, and critical to DHS’s safety assessment, Mother
refused to provide the address of her current residence. Id. at 7, 16-17, 72-
73.

We agree with the trial court’s assessment that Mother had “ample time,
opportunity[,] and [services] to put her in a position to adequately parent and
care for Children, but her repeated and continued incapacity has not been
mitigated.” Trial Court Opinion, supra at 10. Essentially, the testimony
presented at the hearing demonstrated Mother’s unwillingness to work to
improve and remedy the causes of her incapacity to parent, and to “provide
Children with the essential parental care, control, and subsistence necessary
for their physical and mental well-being.” Id. The evidence clearly
demonstrated that Mother failed to take critical steps toward meeting her SCP
objectives. Consequently, we find no abuse of discretion in the court’s
determination to terminate Mother’s parental rights to Children pursuant to
subsection (a)(2). See In re T.S.M., supra; In re L.M., supra; 23 Pa.C.S.A.
§ 2511(a)(2).

Termination was also proper under section 2511(b) where: (1) evidence
suggests Mother’s behavior during visitation was “somber” and the CUA Case
Manager observed Mother “almost not knowing what to say to them and...
how to engage them.” N.T. Termination/Goal Change Hearing, supra at 33-
34; (2) CUA Case manager could not safely recommend Mother obtain

unsupervised visitation or reunification, id. at 34; (3) Mother was inconsistent

-14-
J-S23046-21

with visitation until two weeks prior to termination hearing, id. at 96; (4) CUA
case manager testified Children would not suffer permanent or irreparable
harm if Mother’s parental rights were terminated, id. at 39, 45, 49; (5)
Children had no emotional reaction when visits with Mother ended and, instead
at the end of the last visit, Children ran to foster parent’s car, id. at 39, 44-
45, 49; (6) Children had developed healthy bonds with foster parent; and, (7)
Children need permanency and stability in their lives. See Trial Court Opinion,
supra at 14-16. The court found that the evidence established that there was
a bond between Children and foster parent, and that Mother “has not created
a healthy parental bond between herself and Children.” Id. at 16. The record
supports this determination.

In her final three issues, Mother challenges the court’s goal-change
orders. Because we have concluded that the trial court did not abuse its
discretion in granting the petition to terminate Mother’s parental rights, these
issues are moot. Interest of A.M., 256 A.3d 1263, 1272-73 (Pa. Super.
2021) (citing Interest of D.R.-W., 227 A.3d 905, 917 (Pa. Super. 2020)). See
also In re H.S.W.C.-B, 836 A.2d 908, 911 (Pa. 2003) (holding that orders
granting or denying goal changes, as well as orders terminating or preserving
parental rights, are final and appealable when entered and remain in effect

until overturned on appeal, or rendered moot by a subsequent order).’

 

” Even if we were to address these issues, we would find no error or abuse of

discretion. In the Interest of L.T., 158 A.3d 1266, 1276 (Pa. Super. 2017).
(Footnote Continued Next Page)

-15-
J-S23046-21

The parties are directed to attach a copy of Judge Fernandes’ Rule

1925(a) opinion in the event of further proceedings in the matter.

Orders and decrees affirmed.

Judgment Entered.

 

Joseph D. Seletyn, Est
Prothonotary

Date: 12/23/21

 

Here, the trial court correctly disposes of Mother’s claims with regard to
changing the goals to adoption where: 1) Children have been in DHS care for
two years; (2) DHS made reasonable efforts to identify, locate, work with, and
provide services to Mother to aide in the reunification process; (3) Mother was
uncooperative with DHS, particularly with respect to completing her mental
health treatment and disclosing to DHS her current address, which prevented
CUA from assessing the home for potential reunification; (4) Mother’s progress
toward her goals was “minimal” over two years, never progressing beyond
supervised visits with Children; (5) the forensic social worker reported
Children wanted to remain with their “Mom-mom (foster mother);” and (6)
Children are thriving in their foster home. See Trial Court Opinion, 5/17/21,
at 16. Children are in a safe and stable environment and “look to their foster
mother to meet their needs and the parental bond is between children and
their foster mother, rather than with Mother.” Id. “The record establishes by
clear and convincing evidence that termination would not sever[] an existing
bond and beneficial relationship with Mother.” Id. The court emphasized that
because “there is no healthy or apparent remaining bond to preserve, it is in
Children’s best interests to terminate Mother’s parental rights and so be freed
for adoption.” Id.

-16-
Received 6/19/2021 1:20:33 PN tawlatest Caed/2e2 tebe BB Pitt

Filed 6/18/2021 1:20:00 PM Superior Court Eastern District

809 EDA 2021
IN THE COURT OF COMMON PLEAS
FOR THE COUNTY OF PHILADELPHIA
FAMILY COURT DIVISION
In the Interest of D.D.M., a Minor CP-51-DP-0000527-2019 mb
a/k/a D.M.. a Minor CP-51-AP-0000075-202 1 —
=~ aa
In the Interest of D.R.M.. a Minor CP-51-DP-0000528-2019 at
a/k/a D.M.. a Minor CP-51-AP-0000076-202 | xs 4
i ~
In the Interest of D.S.M.. a Minor CP-51-DP-0000529-2019 = 7
a/k/a D.M.. a Minor CP-51-AP-0000077-2021 = =
Ww

FID: 31-FN-000528-2019

814 EDA 2021
815 EDA 202]
816 EDA 202]
817 EDA 2021
809 EDA 2021
813 EDA 2021

APPEAL OF: G.T.. Mother

OPINION!
Fernandes, J.:

Appellant G.T. (*Mother”) appeals from the orders entered on March 26. 2021 granting the
petitions filed by the Philadelphia Department of Human Services (“DHS*). to involuntarily
lerminate Mother's parental rights to D.D.M. (°Child 1°). D.R.M. (-Child 2°), and D.S.M. ("Child
3°) (collectively “Children’). pursuant to the Adoption Act. 23 Pa.C.S.A. §25] 1(a)(2). (5). (8) and
(b). and to change each Child's permanency goal from reunification to adoption. pursuant to 42
Pa.C.S.A. §6351. Lawrence O’Connor. Esquire. counsel for Mother (’Mother’s Counsel”) filed

timely Notices of Appeal with a Statement of Matters Complained of on Appeal pursuant to Rule

1925(b) on April 14. 2021.

 

' The trial court requested ihe Notes of Testimony for March 26. 2021. on March 29, 2021. The trial court issued a
second request for the Notes of Testimony on April 15. 2021. The trial court issued a third request for the Notes of
Testimony on April 29. 2021. The Notes of Testimony for March 26, 2021 were received on April 30, 2021.

Page | of 19
Factual and Procedural Background:

DHS initially became involved with this family on March 26. 2019. when a General Protective
Services (“GPS”) report alleged: that Children were being neglected by their parents: that the home
was dirty. malodorous, in generally poor condition. in need of several repairs. had potentially
illegal utility connections, was possibly being resided in illegally, and lacked appropriate sleeping
arrangements and food: that Father smoked marijuana and sold the family’s Supplemental
Nutritional Assistance Program (“SNAP”) benetits to purchase drugs: that neither of the Parents
paid rent: that Mother did not change Child |°s diaper in a timely manner; that the Children did
not attend day care: that Child 3 suffered from developmental delays and a possible speech
impediment: that both Parents were unemployed: that Mother received Department of Public
Welfare ("DPW") benefits: that Father suffered from untreated bipolar disorder: that two
additional adults resided in the home: and that the family required a higher level of care than
community-based Family Empowerment Services ("FES") could provide. The report was

determined to be valid.

DHS visited the home on March 28. 2019. DHS observed: that the exterior of the home was in
poor condition: that a first-floor window was covered with plywood: that the front door did not
have an operable lock: that the ceiling was leaking and unstable: that the leak had caused water
damage 10 the walls: that there was a hole in the floor; that a rear window had a broken glass pane
filled with clothing: that the refrigerator was covered in mold, contained no food, and was
inoperable: that only 3-4 cans of food sat in the kitchen cabinets: that the kitchen sink had no water
connection: that the Children slept on old cushions on the floor: and that the home was cluttered
with trash, clothing and animal feces. Mother informed DHS that the home’s water registered high
lead levels and that the Department of Licenses and Inspection had filed a lawsuit against the
homeowner to make the appropriate repairs. DHS informed Mother that the home was not
appropriate for Children and asked if there were any family resources who could care for them
while repairs were completed. Father arrived home. became irate and verbally threatened DHS.
Father attempted to enter DHS’s vehicle bul was restrained by neighbors. DHS contacted the
Philadetphia Police. who were dispatched to the home. Children’s Paternal Grandmother arrived

at the home and stated she would be able to temporarily care for the Children. but that they could

Paze 2 of 19

 

 
not stay on an extended basis because she lived in a senior living facility. DHS developed a one-

night safety plan for the Children, where they would reside with Paternal Grandmother.

On March 29, 2019, DIIS investigated other family members for possible kinship placement.
Children’s adult Half-Sibling was not deemed an appropriate resource. Half-Sibling named a
Family Friend as a possible resource. Family Friend’s home. upon investigation. had all operable
utilities, ample space and food, and appropriate sleeping arrangements for each of the Children.
Family Friend was willing and able to care for Children. DHS completed criminal and ChildLine
clearances for Family Friend and all household members. D11S obtained an Order of Protective

Custody (°OPC*) for Children and placed them with Family Friend.

On April 1. 2019. at the shelter care hearing. the court lifted the OPC and ordered the Children’s
lemporary commitment 10 DHS to stand. Mother was referred to Behavioral Health Sysiem
(“BHS") for consuliations and/or evaluations. Visitation was ordered fo be supervised by a male

worker at the Agency.

On April 9. 2019. an adjudicatory hearing was held? for the Children. The court discharged the
temporary commitment. and al] three Children were adjudicated dependent based on present
inability to provide proper parental care and control. Children were committed to the custody of
DHS. Mother was referred to the Achieving Reunification Center (“ARC”) for appropriate
services. including housing. Visitation was changed to allow for visitation in the kinship home. to

be supervised by the caregiver. Family Friend. Mother did not aitend this hearing.

On May 10. 2019. the Community Umbrella Agency (*CUA”) held an initial single case plan
(°SCP”) meeting. Each Child's goal was listed as reunification with parents. Mother's objectives
were to comply with the needed services and court orders, attend Behavioral Health Service
(“BHS") for a mental health evaluation and comply with all recommendations. comply with ARC
for parenting education and housing assistance. and aitend supervised visitation with the Children.

Mother did not participate in the meeting.

 

? Honorable Vincent W. Furlong oversaw this case between April |. 2019, and February’ 18. 2020. Honorable Joseph
L. Fernandes oversaw the case itom July 28, 2020, until present.

Page 3 of 19

 
On June 26. 2019, the court held a re. iew hearing. Mother did not attend. Children were ordered

io remain in Family Friend’s home. and the court found kinship care had been implemented.

On July 30, 2019. the court held a permanency review hearing. Mother did not attend. The court
found that Mother had not been attending ARC, nor had she attended her ordered BHS evaluation.
Mother had \isited the Children three times. Placement continued to be necessary and appropriate.
so Children were ordered to remain as committed and placed. Mother was again referred to ARC
for appropriate services, and again reterred to BHS for consultations and evaluation. Visitation
remained as supervised in the kinship home, with the addition of CUA supervising once per month.

CUA was also ordered to provide a report of the Children’s lead levels at the next hearing.

On October 22. 2019. the court held a permanency review hearing. Mother did not attend. Mother
was ordered to continue attending ARC. Children were to remain as committed and placed.

Visitation was changed to weekly supervised visits at the agency.

On February 18, 2020. the court held a review hearing. Mother did not attend. Children were
ordered to remain as committed and placed. The court also ordered a best interesis Guardian ad

Litem (*GAL™) be appointed for the Children.

On July 28. 2020. the court held a permanency review hearing. Mother attended this hearing.
Mother was found minimally compliant with her SCP. All Children received trauma therapy.
Medication management was recommended for Child 2. Child 1 was diagnosed as being on the
autism spectrum. All Children received services through Elwyn. Mother was again reterred to BHS
for consultation and evaluation, and again ordered 10 atiend parenting education through ARC.
The court ordered CUA 10 assisi Mother with housing. attending workshops at ARC. and ensure
Mother participated in SCP meetings. The court ordered visitations would be supervised virtual
visits due to the COVID-19 pandemic. 10 be changed to bi-weekly supervised two-hour visits in
the community alter the pandemic resirictions were lifted. The court also ordered that CUA explore

voluntarily relinquishment with Mother.

Mother participated in a tele-psychological evaluation on September 2]. 2020. The evaluation

diagnosed Mother with adjustment disorder with mixed anxiety and depressed mood, and

Page 4 of 19

 

 

 
persistent depressive disorder (“dysihy mia”). Recommendations inctuded participating in weekly
outpatient therapy with the therapist monitoring need for psychotropic medication. follow-up with
a primary care physician to ascertain any ongoing medical difficulties and address weight

concerns. and continuing to comply with court orders and CUA requests.

On December 15, 2020. the court held a permanency review hearing. Mother attended this hearing.
The court found Mother minimally contpliant with her SCP with moderate progress made toward
alleviating the circumstances necessitating Children’s placement. Mother and Father refused to
disclose their current address. Child 2 and Child 3 were diagnosed as suffering from post-traumatic
stress disorder (“PTSD”) and attention-deficit hyperactivity disorder ("ADHD"). Child 3 was
prescribed medication. The court again referred Mother to BIIS. Mother was also ordered to
provide proof of employment or benefits received. Visitation was noted as biweekly supervised

visits at the agency. The court appointed TPR legal counsel for Children.

The SCP was revised on January 6, 2021. Child 2 and Child 3’s permanency goals were changed
to adoption. and Child ]’s alternate/concurrent goal was identified as adoption, Mother's
objectives included complving with needed services and court orders. attending a BHS evaluation
and complying with all recommendations. complying with ARC for parenting and housing
assislance. attending supervised visitation/viriual visitation with all Children, and continuing to

attend Men and Women of Excellence for therapy.

All Children have been in DHS care since March 28. 2019. Ai the time of the termination and goal
change hearing. Children had been in care for approximately twenty-four months. Mother has
failed 10 complete her objectives and comply with court orders throughout the life of the case,
Mother has also failed to demonstrate she is able to safely and appropriately’ care for the Children.
DHS filed petitions to involuntarily terminate Mother's parental rights and change all Children’s
goals to adoption on February 12. 2021. On March 26. 2021. the court hetd the termination and
goal change trial for all Children. The trial court heard testimony from the CUA Case Manager.
Father. and an additional forensic social worker. Mother atlended the trial but did not testify. The
lestimony from CUA and the social worker was credible. DHS requested the trial court terminate
Mother's rights under 23 Pa.C.S.A. §2511(a)(1). (2). (5). (8). and (b). The trial court found clear

and convincing evidence to change the Children’s goals to adoption. pursuant to 42 Pa.C.S.A.

Page 5 of 19

 

 
86351. and terminate Mother's parental rights. pursuant to 23 Pa.C.S.A. §2511(a)(2). (5). (8). and
(b).

Discussion?:

On appeal of the involuntarily termination of Mother's parental rights and goal change. Mother

avers for each Child that:

1. The evidence was insufficient tor the Court to find, by clear and convincing evidence. to
change the goal to adoption [and terminate parental rights] under 251 1(a).

2. The evidence was insufficient for the Courts (sic) to find. by clear and convincing es idence,
that adoption [and termination of Mother's parental rights] best serves the child's physical

and emotional needs and the welfare (sic) under 251 1(b).

The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at

23 Pa.C.S.A. §2511{a). which provides the following grounds for §2511(a)(2):

(a) General rule - The rights of a parent. in regard to a child. may be terminated afier a

petition is filed on any of the tollowing grounds:

(2) The repeated and continued incapacity. abuse. neglect or refusal of the parent has
caused the child to be without essential parental care. control or subsistence necessary for
[her] physical or mental well-being and the conditions and causes of the incapacity. abuse,

neglect or refusal cannot or will not be remedied by the parent.

In proceedings to involuntarily terminate parental rights. the burden of proof is on the party seeking
termination, which must establish the existence of grounds for termination by clear and convincing
evidence. fa re Adoption of Atencio. 650 A.2d 1064, 1066 (Pa. 1994). The clear and convincing
standard means the evidence “is so clear, direct. weighty, and convincing as to enable the trier of

fact lo come to a clear conviction. without hesitation. of the truth of the precise facts in issue.”

 

* Mother is discussed throughout the transcript. however testimony specifically regarding Mother occurs largely
from pages 29 10 40 and pages 70 to 77. Mother is also discussed brietly on pages 42-45. 48-49. 95. 96, and finally
between pages | 11 and 113. Father aiso filed a Notice of Appeal of termination of his parental mghts under EDAs
753, 754, 755. 757, 760, and 762 of 2021. A separate opinion will be filed on Father's appeal.

Page 60f 19

 
Matter of Sylvester. 555 A.2d 1202, 1203-1204 (Pa. 1989). §251] 1(a)(2) is not limited to affirmative
misconduct. It may include acis of refusal to perform parental duties. as well as incapacity to
perform those duties. fn re A.D.. 93 A.3d 888, 895-896 (Pa. Super. 2014). Further, adequate
parenting requires action, not simply intent. dare 4.L.D.. 797 A.2d 326, 340 (Pa. Super. 2002)
(quoting J re JV... 578 A.2d 952. 959 (1990)). Parents must also make diligent efforts to resume
assumption of full parental responsibilities within a reasonably prompt period. /7 re 4_D.. supra.
This section focuses on the child's present and future need for essential parental care. control. or
subsistence necessary for their physical or mental well-being. fn re Adoption of M.J.H.. 501 A.2d
648. 654 (Pa. Super. 1985). While there may not be an explicit list of required and specific parental
duties. at minimum a child needs love. protection, guidance. and support. Ja re K.Z.S.. 946 A.2d
737. 759 (Pa. Super. 2008). A passive interest in the child is not enough: rather a parent musi fulfill
their obligation through affirmative performance by utilizing all available resources and exercise
reasonable firmness in resisting obstacles. /. Even if a parent demonstrates love for their child or
makes efforts to perform their duties, if a parent's incapacity cannot be remedied within a

reasonable period. their parental rights may be terminated. /7 re Adoption of MLA. supra,

Children have been involved with DHS since late March 2019. with the CUA Case Manager
assigned in April 2019, (N.T. 03/26/21. pg. 9). Mother's SCP objectives throughout the life of the
case were to: attend ARC for parenting. employment. and housing. attend a BHS evaluation and
comply with recommendations. and engage in visitation. (N.T. 03/26/21, pgs. 29, 70: DHS
Exhibits 4-6). Mother was aware of her objectives. (N.T. 03/26/21. pg. 13).

The CUA Case Manager testified that she could not recommend unsupervised visitation or
reunification for Mother due to the mental health piece of Mother's SCP. (N.T. 03/26/21. pg. 34).
Mother did avail herself for a BHS evaluation. but not until September 2020. eighteen- months
into the life of the case. (N.T. 03/26/21. pgs. 31. 73). The CUA Case Manager testified that the
evaluation diagnosed Mother with adjustment disorder. mixed with anxiety and depressed mood.
and depressive disorder. (N.T. 03/26/21. pg. 32). The evaluation recommended that Mother attend
individual therapy and the therapist should determine any medication needs. (N.T. 03/26/21. pg.
32). However. because Mother did not continue past an intake appointment, there was never an

assessment for psychotropic medication. (N.T. 03/26/21, pg. 32). The CUA Case Manager testified

Page 7 of 19
that Mother did not engage in any further mental health treaiment. (N.T. 03/26 21. pgs. 31-32).
The CUA Case Manager referred Mother to one location. where Mother did attend an intake
session. (N.T. 03/26/21. pg. 31). After the intake. Mother determined the location was not ideal
for her as they seemed more focused on drugs and alcohol issues.” (N.T. 03/26/21. pas. 31. 74-75).
The CUA Case Manager then provided Mother with two additional mental health treatment
options. (N.T. 03/26/2 L. pgs. 31, 74-75). Mother alleged both locations did not get back to her and
ihe Case Manager did not learn of any further engagement by Mother afier requesting Mother
allemipt to engage at providers referred by CUA. (N.T. 03/26/21. pgs. 31, 74-75}. Beyond the BHS
evaluation and an intake session. Mother did not participate in any mental health treatment
throughout the life of the case. (N.T. 03/26/21. pgs. 31. 74-75).

Mother did complete her parenting objective in February 2021 by competing a 12-week program.
(N.T. 03/26/21. pps. 29. 75-76). However. Mother had been previously referred three times
throughout the life of the case. (N.T. 03/26/21. pz. 29). Mother did not complete the parenting
objective with enough time remaining in her case to utilize the learned skills and demonstrate
parenting capability. (N.T. 03/26/21. pg. 30). The CUA Case Manager testified thal after a “very
hard conversation” about voluntary relinquishment, she observed an improvement in Mother's
compliance with her objectives. but this did not occur until approximately 1wo months prior 10 the
lermination inal. nearly two years into the case. (N.T. 03/26/21. pg. 30). Mother also completed a
housing program through ARC. (N.T. 03/26/21. pg. 75). The CUA Case Manager testified that
Mother no longer resides in the home the Children were removed from. bul she was not given an
opportunity to see and assess Mother's current home. (N.T. 03/26/21. pgs. 72-73). Mother and
Father refused to provide their current location and have not been forthcoming with any
information regarding their current living arrangements. (N.T. 03/26/21. pgs. 7. 16-17. 72-73).
There was no testimony regarding whether Mother completed an employment program through
ARC. but the CUA Case Manager did testify that Mother never provided any information about a

source of income. (N.T. 03/26/21. pg. 34).

Mother never graduated beyond biweekly visits supervised al the agency. (N.T. 03/26/21. pgs. 33.

 

‘ Mother was referred to mental health providers that also provide drug and alcohol services. The mental health
providers are able to provide mental health therapy only without the individual having any drug and alcohol issues.

Page 8 of 19
95). The CUA Case Manager stated that Mother's consistency with visitation was about 65%
throughout the life of the case. (N.T. 03/26/21. pgs. 33. 70). Her visits with Children were
“somber” and the Case Manager observed Mother “almost noi knowing what to say to them
and... how to engage them.” (N.T. 03/26/21. pgs. 33-34). The CUA Case Manager did not fee! she
was ina position to safely recommend Mother obtain unsupervised visitation or reunification with
Children. (N.T. 03/26/21. pg. 34). The CUA Case Manager also testified that “there really was no
reason” behind Mother's inconsistency in visitation. (N.T. 03/26/21. pg. 96). Mother received
public transportation tokens and passes prior io the COVID-19 pandemic. but remained
inconsistent with both in-person and virtual visitation until approximately two weeks prior to the
lermination trial. (N.T. 03/26/21, pg. 96). The CUA Case Manager testified that CUA has a policy
where the Case Manager takes over stipervision, rather than having other staff supervise visits,
when parents are noncompliant: the Case Manager for this family had to continue personally

supervising visits until wo weeks prior to the termination trial due to Mother's noncompliance.
(N.T. 03/26/21. pg. 96).

Throughout the life of the case. Mother has been minimally to moderately compliant with her SCP
objectives. Mother has failed to successfully complete and attend her mental health therapy.
provide an address to have her home assessed. provide income verification. and consistently attend
her supervised visitation. (N.T. 03/26/21. pgs. 29-33. 70-76). Mother attended only three court
hearings during the two-, ears prior to the termination trial. The conditions and causes of Mother's
incapacity have not and will not be remedied by Mother within a reasonable period of time, The
CUA Case Manager testified that Mother's parenting capacity is lacking in order to supervise and
keep Children safe. (N.T. 03/26/21. pg. 51). Children received trauma therapy at Children’s Crisis
Treatment Center (*CCTC™), but Mother has not inguired about their services. Mother did attend
a meeting lo discuss medication for Child 2. but refused to sign consent forms for the medication.
(N.T. 03/26/21]. pas. 37-38. 42-44). When the Children came into DHS care. they were behind in
medical and dental care. Children were also not enrolled in school. (N.T. 03/26/21. pe. 11). Their
foster parent has ensured that the Children are up to date on their medical and dental needs.
in¢luding making them enroll in schoo! with Individual Education Plans (“IEPs”). (N.T. 03/26/21.
pgs. 40-41. 47-48. 50). Children were adjudicated dependent on April 9. 2019. Children had been

in DHS care tor nearly twenty-four months at the time of the termination trial on March 26. 2021.

Page 9 of 19

 
Mother was inconsistent with her attendance at court hearings but was aware of her SCP objectives.
Mother had aniple time. opportunity, and offered help to put herself in a position 1o adequately
parent and care for Children. but her repeated and continued incapacity has not been mitigated.
Mother is unable 10 meet Children’s basic needs. The testimony of the CUA Case Manager and
the forensic social worker were credible. Mother has demonstrated an unwillingness to work to
improve and remedy the causes of her incapacity to parent in order to provide Children with the
essential parental care. control, and subsistence necessary for their physical and menial well-being.

Termination under 23 Pa.C.S.A. §2311(a){(2} was proper.

Mother also appeals the trial court's termination of parental rights under 23 Pa.C.S.A. §251] 1(a)(5).
which permits termination when a child was removed, by cour! or voluntary agreement, and placed
with an agency if, for at least six months, the conditions which led to the placement of the child
continue to exist. the parent cannot or will not remedy those conditions within a reasonable period
of time. the services reasonably available to the parent are not likely to remedy the conditions
leading to placement, and termination best serves the child's needs and welfare. DHS. as a child
and youth agency, cannot be required to extend services beyond the period of time deemed as
teasonable by the legislature or be subjected to herculean efforts. A child’s life cannot be put on
hold in hope that the parent will summon the ability to handle the responsibilities of parenting. /a
re JT.. 817 A.2d 505, 509 (Pa. Super. 2001). As a consequence. Pennsylvania's Superior Court
has recognized thai a child's needs and welfare require agencies to work toward termination of
parental rights when a child has been placed in foster care beyond reasonable temporal limits and
after reasonable efforts for reunification have been made by the agency. which have been
ineffective. This process should be completed within eighteen months. Ja re MW. 851 A.2d 501.
508 (Pa. Super. 2004).

Children had been in DHS care for nearly twenty-four months at the time of the termination trial
on March 26. 2021]. since their adjudication on April 9. 2019. Mother's SCP objectives included
attending ARC for housing. employment. and parenting classes. avail herself fora BUS evaluation
and comply with recommendations. and visitation, (N.T. 03/26 21. pgs. 29. 70: DHS Exhibits 4-
6). Mother was referred to ARC at least three times. but did not complete any programing until
shortly before the termination trial. (N.T. 03/26/21. pg. 29). While Mother did complete a 12-week

Page lO of 19

 

 
parenting course. this SCP objective was noi completed until February 2021. (N.T. 03/26/21. pgs.
39. 75-76). Mother also completed at housing class through ARC but no testimony was provided
as to when this occurred. (N.T. 03/26/21. pg. 75). While Mother is no longer residing in the home
Children were initially removed from. Mother has not provided any information regarding her
current living arrangement. (N.T, 03/26 21. pys. 72-73). CUA was never able to see or conduct an
assessment of Mother's new residence to determine safety and clearance for the home. (N.T.
03/26.21. pgs. 72-73). There was no testimony regarding whether Mother completed an
employment program through ARC, but the CUA Case Manager did testify that Mother never
provided any information about a source of income. (N.T. 03/26/21. pg. 34). Mother also availed
herself for a BHS evaluation but did not comply with the recommendations. Mother completed her
BHS evaluation on September 21. 2020. which recommended individual therapy. (N.T. 03/26/21.
pas. 31-32. 73-75). Mother attended an intake appointment at one mental health provider following
her BHS evaluation. but felt the location was not ideal for her needs. (N.T. 03/26/21. pgs. 31-32.
73-75). The CUA Case Manager provided Mother with two additional provider locations from
which to seek treatment. bul despite encouragement to engage on multiple occasions. Mother did
not obtain mental health treatment throughout the life of the case. (N.T. 03/26/21. pas. 31-32. 74-
75). Mother's compliance with visitation throughout the life of the case was approximately 65%.
according to the CUA Case Manager testimony. (N.T. 03/26/21. pgs. 33. 70). Mother would
frequently not show up to visits ai all. show up late. or cancel visits entirely. (N.T. 03/26 21. pg.
96). The CUA Case Manager was unsure why Mother was noncompliant with visitation as Mother
was provided with public transportation passes prior to the COVID-19 pandemic and the visitation
became virtual thereafter. (N.T. 03/26/21. pg. 96). When visitation did occur. Mother was never
inappropriate. but the CUA Case Manager described the visits as “somber” and observed Mother
“almost not knowing what lo say to them and... how to engage them.” (N.T. 03/26/21. pgs. 33-34,
71). The CUA Case Manager testified that the visits were “not substantive...they’re a
visit.,.they're visits.” (N.T. 03/26/21. pg. 71). After a conversation about voluntarily
relinquishment of parental rights. the CUA Case Manager observed an improvement in Mother's
compliance, but this did not occur until approximately twenty-two months into the life of the case.
(N.T. 03/26 21. pg. 30), Mother never graduated beyond biweekly visits supervised at the agency.
(N.T. 03/26/21, pgs. 33. 95-96). The CUA Case Manager has made reasonable efforts to assist

Page If of 19

 

 
Mother in obtaining proper services to help her parent and be reunified with her Children. As a
result of Mother's noncompliance and lack of a healthy parental bond with Children. the trial court
found that termination of Mother's parental rights was in the best interest of Children for their
overal] well-being. (N.T. 03/26/21, pgs. 111-113. 117). Mother is unable or unwilling to remedy
ihe conditions that led to Children’s placement and termination best serves their needs and weltare.
Children’s lives cannot be put on hold in the hope that Mother will summon the ability 10 handle
the responsibilities of parenting. Because the trial court made these determinations on the basis of

clear and convincing evidence, termination under 23 Pa.C.8.A. §25] |(a)(5) was proper.

The trial court also terminated Mother's parental righis under 23 Pa.C.S.A. §2511(a)(8). which
permils termination when:
The child has been removed from the care of the parent by the court or under a voluntary
agreement with an agency. 12 months or more have elapsed from the date of removal or
placement. the conditions which led to the removal or placement of the child continue to

exist and termination of parental righis would best serve the needs and welfare of the child.

This section does not require the court to evaluate a parent’s willingness or ability to remedy the
conditions which initially caused placement or the availability or efficacy of DHS services offered
to the parent, only the present state of the conditions. frre: ddoption of K.J.. 936 A.2d 1128.1133
(Pa. Super. 2007). The partly seeking termination musi prove by clear and convincing evidence
that the termination is in the best interest of the child. The best interest of the child is determined
after consideration of the needs and welfare of the child stich as love. comfort. security. and
stability. J re Bowmen. 647 A.2d 217.219 (Pa. Super. 1994). See also fn re ddoption of TTB.
835 A.2d 387. 397 (Pa. Super. 2003).

Children had been in DHS care for nearly twenty-four months at the time of the termination trial
on March 26. 2021. since their adjudication on April 9, 2019. Mother's SCP objectives included
attending ARC for housing. employment. and parenting classes. avail herself for a BHS evaluation
and comply with recommendations, and visitation. (N.T. 03/26 21. pgs. 29. 70: DHS Exhibits 4-
6). Mother was relerred to ARC at least three times. but did not complete any programing until
shortly before the termination trial. (N.T. 03/26/21. pg. 29). While Mother did complete a 12-week

Page [2 of [9

 
parenting course. this SCP objective was not completed until February 2021. (N.T. 03/26/21. pgs.
29. 75-76). Mother also completed at housing class through ARC but no testimony was provided
as 1o when this occurred. (N.T. 03/26/21. pg. 75). While Mother is no longer residing in the home
Children were initially removed from. Mother has not provided any information regarding her
current living arrangement. (N.T. 03/26/21. pgs. 72-73). CUA was never able to see or conduct an
assessinent of Mother's new residence to determine safety and clearance for the home. (N.T.
03/26/21, pgs. 72-73). There was no testimony regarding whether Mother completed an
employment program through ARC. but the CUA Case Manager did testify that Mother never
provided any information about a source of income. (N.T. 03/26/21, pg. 34). Mother also availed
herself for a BHS evaluation but did not comply with the recommendations. Mother completed her
BHS evaluation on September 21. 2020, which recommended individual therapy. (N.T. 03/26/21.
pgs. 31-32, 73-75). Mother altended an intake appointment at one mental health provider following
her BHS evajuation, but felt the location was not ideal for her needs. (N.T. 03/26/21. pgs. 31-32.
73-75). The CUA Case Manager provided Mother with two additional provider locations from
which to seek treatment. bul despite encouragement to engage on multiple occasions. Mother did
not obtain mental health treatment. (N.T. 03/26/21, pgs. 31-32. 74-75). Mother's compliance with
visitation throughout the life of the case was approximately 65%, according to the CUA Case
Manager testimony. (N.T. 03/26 21. pus. 33. 70). Mother would frequently noi show up to visits
at all. show up Jate, or cancel visits entirely. (N.T. 03/26/21. pg. 96). The CUA Case Manager was
unsure why Mother was noncompliant with visitation as Mother was provided with public
transportation passes prior to the COVID-19 pandemic and the visitation became \ irtua! thereafter.
(N.T. 03/26/21. pg. 96). When visitation did occur, Mother was never inappropriate. but the CUA
Case Manager described the visits as “somber” and observed Mother “almost not knowing what
to say to them and...how to engage them.” (N.T. 03/26/21. pgs. 33-34. 71). The CUA Case
Manager testified that the visits were “not substantive...theyre a visil...they re visits.” (N.T.
03/26/21. pg. 71). After a conversation about voluntarily relinquishment of parental rights. the
CUA Case Manager observed an improvement in Mother's compliance. but this did not occur until
approximately twenty-two months into the life of the case. (N.T. 03/26 21. pg. 30). Mother never
graduated beyond biweekly visits supervised at the agency. (N.T. 03/26/21. pgs. 33. 95-96). The

CUA Case Manager has made reasonable efforts to assist Mother in obtaining proper services to

Pave 13 af 19
help her parent and be reunified with her Children. Children received trauma therapy at Children’s
Crisis Treatment Center (°?CCTC’). but Mother has not inquired about their services. Mother did
attend a meeting to discuss medication for Child 2. but refused to sign consent forms for the
medication. (N.T. 03/26/21. pas. 37-38. 42-44). When the Children came into DHS care. they
were behind in medical and dental care. Children were also not enrolled in school. (N.T. 03/26/21.
pg. 11). Their foster parent has ensured that the Children are up to date on their medical and dental
needs. including making them enroll in school with Individual Education Plans (“IEPs”). (N.T.
03/26/21, pgs. 40-41, 47-48. 50). As a result of Mother's noncompliance and lack of a healthy
parental bond with Children, the trial court found that termination of Mother's parental rights was
in the best interest of Children for their overall well-being. (N.T. 03/26 21. pgs. 111-113. 117).
Mother is unable or unwilling to remedy the conditions that led to Children’s placement and
termination best serves their needs and welfare. The CUA Case Manager testified that Mother's
parenting capacity is lacking in order to supervise and keep Children safe. (N.T. 03/26/21. pg. 51).
Mother did not complete her SCP objectives within a reasonable period of time and what objectives
were completed were done so more than twelve months after Children entered care. Given the
Mother has not been willing to provide any information as to her living arrangements. there can
be no assessment as to whether the initial living conditions that contributed to Children’s
placement have been remedied. Because the trial court made these determinations on the basis of

clear and convincing evidence. termination under 23 Pa.C.S.A. §2511(a)(8) was proper.

Alter a finding of any grounds for termination under Section (a). the court must. under 23
Pa.C.S.A. §2511(b). also consider what - if any - bond exists between parent and child. Jn re
involuntary Termination of C.W.S.M. and K.4A.£M., 839 A.2d 410. 415 (Pa. Super. 2003). The
trial court must examine tle status of the bond to determine whether its termination “would destroy
an existing. necessary and beneficial relationship”. Jn re Adoption of T.B.B. 835 A.2d 387. 397
(Pa. Super. 2003). In assessing the parental bond. the trial court is permitted to rely upon the
observations and evaluations of social workers. In re K.2Z.S.. 946 A.2d 753. 762-763 (Pa. Super.
2008). The tial court musi determine that the bond between a parent and a child cannot be in only
one direction. There must be a bilateral relationship that roots from a parent's willingness to learn
appropriate parenting skills and ability to provide Stability to the child. frre A.A. &.-S.. 958 A.2d

529. 534 (Pa. Super. 2008). Additionally. a bond is not just a positive relationship between a child

Page |4 of 19

 

 
and a parent. Being a parent means assuming responsibility so that a real bond develops. not just
a casual relationship. Children have the ability to know. love, and sometimes have an enjoyable
time with a parent that have little to do with their upbringing. /n re JL.C.. 837 A.2d 1247. 1249
(Pa. Super. 2003). In cases where there is no evidence of any bond beiween the parent and child.
it is reasonable to infer that no bond exists. The extent of any bond analysis depends on the
circumstances of the particular case. /¢. Ilowever under 23 Pa.C.S.A. §2511(b). the rights of a
parent shall not be terminated solely on the basis of environmental factors such as inadequate
housing, furnishings, income. or medical care. if found to be beyond the control of the parent. The
trial court should consider the best interest of the child as it exists presently. rather than the facts

at the time of the original petition.

Mother has not been consistently compliant with visitation and never graduated beyond biweekly
visits supervised al the agency. (N.T. 03/2621. pgs. 33. 95). The CUA Case Manager stated that
Mother's consistency with visitation was about 65% throughout the life of the case. (N.T.
03/26/21, pgs. 33. 70). Her visits with Children were “somber” and the Case Manager obsers ed
Mother “almost not knowing what to say to them and...how to engage them.” (N.T. 03/26/21. pgs.
33-34), The CUA Case Manager did not feel she was in a position to safely recommend Mother
obtain unsupervised visitation or reunification with Children. (N.T. 03/26/21, pg. 34). The CUA
Case Manager also testified that “there really was no reason” behind Mother's inconsistency in
visitation. (N.T. 03/2621. pg. 96). Mother received public transportation tokens and passes prior
to the COVID-19 pandemic. but still remained inconsistent in both in-person and virtual visitation
until approximately two weeks prior to the termination trial. (N.T. 03/2621. pg. 96). The CUA
Case Manager testified that CUA has a policy where the Case Manager takes over supervision.
rather than having other staff supervise visits, when parents are noncompliant: the Case Manager
for this family had to continue personally supervising visits until two weeks prior to the termination
trial due to Mother's noncompliance. (N.T. 03/26/21. pg. 96}. The CUA Case Manager testified
that none of the three Children would sulfer permanent or irreparable harm if Mother's parental
rights were terminated. (N.T. 03/26/21. pgs. 39. 45. 49). None of the Children had emotional
reactions when visits ended and their relationships with Mother showed a lack of connection. (N.T.
03/26 21. pes. 39. 44-45, 49). Instead at the end of the last visit. all Children ran to their foster
mother’s car. (N.T. 03/26/21. pg. 49). The CUA Case Manager testified that Children had

Page 15 of 19
developed healthy and parental bonds with their resource parents. (N.T. 03/26/21. pgs. 39. 45. 49).
Mother did not inquire with the CUA Case Worker as to the services received by Child 1. (N.T.
03/26/21. pg. 38}. Mother did participate in a medication meeting for Child 2. but Mother did not
consent to the medication despite court approval and doctor recommendation. (N.T, 03/26/21. pgs.
42-44). Mother was involved in an JEP meeting for Child 3. allhough no testimony was provided
as to whether Mother participated in an [EP meeting for Child 2. (N.T. 03/26/21. pgs. 41-42, 48.
77). However, apart from a medication management meeting, Mother has not engaged in trauma
therapy or aulism services received by any of the Children. (N.T. 03/2621, pgs. 38. 42-42. 47).
The CUA Case Manager testified that the Children have made “extraordinary” progress in their
foster home. (N.T, 03/26.21. pg. 50). The CUA Case Manager testified that upon first meeting the
Children. Child 3 in particular was unable to form full sentences and she mistakenly believed him
to be on the autism spectrum. (N.T. 03/26/21. pg. 50). Now. Child 3 is able to have conversations
with the CUA Case Manager. (N.T. 03/26/21. pg. 50). When Children’s TPR legal counsel spoke
with Children, Child 3 reportedly stated: “1 don’t miss my parents anymore.” (N.T. 03/26/21. pg.
98). The forensic social worker testified that all Children reported wanting to remain with their
~Mom-mom.” which is how they refer to their foster mother. (N.T. 03/26 21. pes. 43-46. 101).
Children also look 10 their foster mother to meet their needs and the parental bond is between
Children and their foster mother. rather than with Mother, (N.T. 03/26 21, pg. 100). The CUA
Case Manager testified that Children cannot be safely returned to Mother. (N.T. 03/26/21. pg. 34).
Children have been in foster care placement for approximaiely twenty-four months and the trial
court found that the parental bond is between Children and foster parents. not between Children
and Mother. (N.T. 03/26/21. pg. 113). Mother has not created a healthy parental bond between
herself and Children. (N.T. 03/26/21. pg. 113). Because there is no healthy or apparent remaining
bond to preserve. it is in Children’s best interests to terminate Mother's parental rights and so be
freed for adoption. (N.T. 03/26/21. pg. 113). The record establishes by clear and convincing
evidence that termination would not severe an existing bond and beneticial relationship with
Mother. Mother is unable to provide stability and salety to Children and does not have parental
bonds with any of the Children. Mother was inconsistent and often noncompliant with her
visitation. The trial court's termination of Mother's parental rights 10 Children under 23 Pa.C.S.A,

§2511(b) was proper.

Page 16 of 19

 

 
Mother also asserts that the court erred in changing Child's permanency goal from reunification
io adoption. Pursuant to 42 Pa.C.S.A. §6351. when considering a petition to change a dependent

child's goal. the trial court must consider, iver alia:

(1) the continuing necessity for and appropriate of the placement: (2) the extent of
compliance with the family service plan: (3) the extent of progress made towards
alleviating the circumstances which necessiiaied the original placement: (4) the
appropriateness and feasibility of the current placement goal of the child: (5) a
likely date by which the goal might be achieved: (6) the child's safety: and (7)
whether the child has been in placement for ai least fifteen of the last twenty two

months.

Inve A.B. 19 A.3d 1084. 1088-1089 (Pa. Super. 2011). Ina change of goal proceeding. the child's
best interest must be the focus of the trial court's determination. The child's safety and health are
paramount considerations. {a re A./L. 763 A.2d 873, 877 (Pa. Super. 2000). Pennsylvania's
Juvenile Act recognizes family preservation as one of its primary purposes. {i the Interest OFR.P.
a Minor, 957 A.2d 1205. 1220 (Pa. Super. 2008). As a result. welfare agencies must make efforts
to reunify the biological parents with their child. Nonetheless, if those efforts fail. the agency must
redirect its efforts toward placing the child in an adoptive home. Agencies are not required to
provide services indefinitely when a parent is unwilling or unable to apply the instructions
received. ire R.T., 778 A.2d 670. 681 (Pa. Super. 2001). A child's life cannot be put on hold in
ihe hope that parent will someday summon the ability to handle and assume the responsibilities of
being a parent. fare A.B. 19 A.3d at 1089. The trial court should consider the best interest of the

child as it exists presently. rather than the facis at the time of the original petition.

Children had been in DHS care for nearly twenty-four months at the time of the termination trial
on March 26. 2021. since April 9, 2019. Mother's SCP objectives included attending ARC for
housing, employment. and parenting classes. a\ ail herself for a BHS evaluation and comply with
recominendations. and visitation. (N.T. 03/26/21, pgs. 29. 70: DHS Exhibits 4-6). Throughout the
life of the case. Mother was referred to ARC at least three times. (N.T. 03/26/21. pg. 29). While
she eventually completed a parenting course and a housing program. it is unknown when the

housing program took place. and the parenting course was completed twenty-two monihs into the

Page [7 of 19

 

aor
life of the case. (N.T. 03/26/21. pgs. 29. 75-76). CUA connected Mother with three separate mental
health providers to aid in completion of her mental health objective. but Mother never attended
more than one intake visit at a single provider. Mother completed her BHS evaluation on
September 21. 2020. which recommended individual therapy. (N.T. 03/26/21. pgs. 31-32. 73-75).
Mother has also not been fully compliant with visitation throughout the life of the case and never
graduated beyond biweekly visits supervised at the agency. (N.T. 03/26/21. pgs. 33. 95). The CUA
Case Manager stated that Mother's consistency with visitation was about 65° throughout the life
of the case. (N.T. 03/26/21. pgs. 33. 70). Her visits with Children were “somber” and the Case
Manager observed Mother “almost not knowing what to say to them and...how to engage them.”
(N.T. 03/26/21. pgs. 33-34). While the CUA Case Manager testified to an increase in overall
compliance after a conversation regarding voluntarily relinquishment of parental rights. this
improvement did not occur until approximately twenty-two months into the case. (N.T. 03/26/21.
pg. 30). Finally. while Mother is no longer residing in the home Children were initially removed
from. Mother has not provided any information regarding her current living arrangement. (N.T.
03/26/21. pgs. 72-73). CUA was never able to see or conduct an assessment of Mother's new
residence to determine whether it is appropriate. safe. and stable. (N.T. 03/26/21. pgs. 72-73). The
living arrangements of the home was a key factor in the removal of Children from parents” care.
and Mother was unwilling to provide CUA with any information regarding her current housing
situation. (N.T. 03/26'21. pgs. 10. 72-73}. The CUA Case Manager testified that none of the three
Children would suffer permanent or irreparable harm if Mother's parental rights were terminated.
(N.T. 03/26/21, pgs. 39. 45. 49}. None of the Children had emotional reactions when visits ended
and their relationships with Mother showed a lack of connection. (N.T. 03/26 21. pgs. 39. 44-45.
49). Instead at the end of the last visit. all Children ran to their foster mother’s car. (N.T. 03/26/21.
pe. 59). The CUA Case Manager testified that Children had des eloped healthy and parental bonds
with their resource parents. (N.T. 03/26 21. pgs. 39. 45. 49). The CUA Case Manager testified that
the Children have made “extraordinary” progress in their foster home. (N.T. 03/26/21, pg. 30).
The CUA Case Manager testitied that upon first meeting the Children. Child 3 in particular was
unable to form full sentences and she mistakenly believed him to be on the autism spectrum. (N.T.
03/26/2t. pg. 50). Now, Child 3 is able to have conversations with the CUA Case Manager. (N.T.
03/26/21. pg. 50). When Children’s TPR legal counsel spoke with Children, Child 3 reportedly

Page 18 of 19
stated: “I don’t miss my parents anymore.” (N.T. 03/26/21, pg. 98). The forensic social worker
lestified that all Children reported wanting 10 remain with their “Mom-mom.” which is how they
refer 10 their foster mother. (N.T. 03/26 21. pgs. 45-46. 101). Children also look to their foster
mother to meet their needs and the parental bond is between Children and their foster mother.
rather than with Mother. (N.T. 03/26/21, pg. 100). The CUA Case Manager testified that Children
cannot be safely returned to Mother. (N.T. 03/26 21. pg. 34). Children have been in foster care
placement for approximately twenty-four months and the trial cour! found that the parental bond
is between Children and foster parents. not between Children and Mother. (N.T. 03/26/21. pg.
113). Mother has not created a healthy parental bond between herself and Children. (N.T. 03/26/21.
py. 113). Children are in a siable environment with their foster parents. They have formed a
posilive bond with their “Mom-mom.” They have made substantial improvement in the twenty-
four months they have been in care. Children would not suffer any irreparable. Children need
permanency in a safe environment. which Mother cannot provide. The CUA Case Manager
testified that Mother's parenting capacity is lacking in order to supervise and keep Children safe.
(N.T. 03/26/21. pg. 51). The record established by clear and convincing evidence that the trial
court’s change of permanency goals from reunilication to adoption was proper. The goa! change

to adoption should be affirmed.
Conclusion:

For the aforementioned reasons. the trial court found that DHS met its statutory burden by clear
and convincing evidence regarding termination of Mother's parental rights to Children pursuant
to 23 Pa.C.8.A. §2511(a}(2). (5). (8) and (b): and changing each Child’s goal from reunification
to adoption pursuant to 42 Pa.C.8.A. $6351. The trial court's termination of Mother's parental

rights and changing of each Child's goal was proper and should be affirmed.

By the cour.
\ f
a OM ule
oa as

 

Joseph Fernandes J.

Page 19 ot 19

 

 
IN THE COURT OF COMMON PLEAS
FOR THE COUNTY OF PHILADELPHIA
FAMILY COURT DIVISION

 

In the Interest of D.D.M.. a Minor ; CP-51-DP-0000527-2019
: CP-51-AP-0000075-2021
In Inmerest of D.R.M.. a Minor : CP-51-DP-0000528-2019
: CP-51-AP-0000076-202 |
In the Interest of D.S.M.. a Minor : CP-51-DP-0000529-2019

CP-51-AP-0000077-202
FID: 51-FN-000528-2019

APPEAL OF: G.T.. Mother : 814 EDA 2021
: 815 EDA 2021

816 EDA 202]

817 EDA 202]

809 EDA 2021

813 EDA 2021

CERTIFICATE OF SERVICE

 

I hereby certify that this court is serving a copy of this duly executed Opinion upon alt parties or
their counsel on Mav 17. 2021. The names and addresses of all persons served are as follows:

A.Bennette Harrison. Esq.

City of Philadelphia Law Department
1515 Arch Street. 16'" Floor
Philadetphia. Pennsylvania 19102

a.bennette. harrison@phila.gov .
Lawrence O Connor. Esq.

Lisa Visco. Esq. 2301 Cherry Street. Suite 6A
206 N 22 Street. Unit B Philadelphia. Pennsylvania, 19103-1061
Philadelphia. Pennsylvania 19103 pat) ff CUTS) EH

peculew ef pital aim

Terry Blynn. Esq.

Deborah Fegan. Esq. 308 15" Street. 15" Floor

1800 JFK Blvd, Suit 300 Philadelphia. Pennsylvania 19102
Philadelphia. Pennsy]vania. 19103 isd) 0 git) com

dale s Tie a las Pe:

all oO oe

sy gi i a

Sabine A. Glocker. Esq.

Lass Clerk to the Jon. Joseph L. Fernandes
First Judicial District of Pennss|s ania
T: (215) 686-2660 | sabine.glocker # courts. phila. gov

Page | of |